Citation Nr: 1739713	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-25 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at St. Peter's Hospital in Helena, Montana on October 1, 2009.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of a VA Medical Center (VAMC) of the Department of Veterans Affairs (VA).

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This matter was remanded by the Board in August 2015.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

During his December 2014 hearing before the Board, the Veteran testified that the private treatment on October 1, 2009 occurred after he passed out, and that he had passed out because VA personnel had accidentally given him the wrong prescription medication while he was hospitalized.  In an October 2013 rating decision, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for memory loss caused by improper medication was denied.  No notice of disagreement with the October 2013 rating decision has been received by VA.  Accordingly, the Board finds that issue has not been appealed, and therefore it is not currently before the Board.  


FINDINGS OF FACT

1. The Veteran was not receiving care for a service-connected disability or a condition associated with and aggravating a service-connected disability, was not in receipt of a total disability rating, and was not participating in a vocational rehabilitation program on October 1, 2009.

2. The medical care provided on October 1, 2009 was not a qualifying emergency service.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for private medical expenses incurred as a result of treatment received at St. Peter's Hospital in Helena, Montana on October 1, 2009 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120-132, 17.1000-1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by letters dated in May 2010 and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, VA treatment records, and private treatment records have been associated with the evidentiary record.

Given a January 2016 VAMC memorandum indicating the January 2010 denial letter is unavailable, the association of the VAMC's complete record regarding the Veteran's claim with the evidentiary record, a January 2016 letter to the Veteran requesting information on any Medicare and/or private insurance coverage, the lack of a response to the January 2016 letter to date, the association of the St. Peter's N. Montana Clinic records with the evidentiary record, and the readjudication of the claim in September 2016 based upon all the evidence of record, the Board finds there has been substantial compliance with its August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

On October 1, 2009, a treatment record from St. Peter's N. Montana Clinic indicates the Veteran presented for treatment to establish care as a nursing home admission.  The physician noted the Veteran was transferred to Elkhorn Rehab from the VAMC after having a hip replacement surgery done, and that on the second day of his hospitalization nursing home stay the Veteran had collapsed and had an episode of bradycardia.  The physician noted the Veteran was transported back to the VAMC where he was treated for approximately another week, and lithium toxicity and tachybrady syndrome were diagnosed.  The Veteran's lithium was reduced and the physician stated the Veteran was now doing well.  The physician further noted, "He says today that he is very interested in getting moved to the VA Transitional Housing that was set up for him... He is worried that he is not progressing quickly enough from his hip to be discharged in time."  Following her examination of the Veteran, the physician made the following assessments: nursing home admission; status post right hip replacement; bipolar disorder; hypertension; and recent tachybrady syndrome related to lithium toxicity.  The physician stated she reassured the Veteran he seemed to be doing very well as he was having very little pain, ambulating well, and physical therapy had good reports.  The physician concluded the Veteran would be okay to transfer to his transitional housing as soon as he was able.

At the time of his private treatment on October 1, 2009, service connection had not been established for any disabilities.  See October 2013 rating decision; March 2010 rating decision. 

In claims involving payment or reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment of or reimbursement for the expenses associated with the services.

In a January 2010 notice of disagreement, the Veteran contended that he was under VA care at the time of the October 1, 2009 treatment because he was taken from the VAMC to St. Peter's.  However, the Board finds the Veteran's contention is outweighed by the contemporaneous evidence of record.  The Veteran's VA treatment records indicate that on September 29, 2009 the Veteran was transferred from the VAMC to Elkhorn Clancy Health and Rehab.  See September 29, 2009 nursing transfer summarization note.  Further, as discussed above, the treatment note from St. Peter's did not indicate the Veteran had been transferred directly from the VAMC, but instead indicated the Veteran had previously been treated at the VAMC for a week for what was later diagnosed as lithium toxicity and tachybrady syndrome.  Accordingly, the Board finds the Veteran was not under VA care or transferred by the VAMC to St. Peter's at the time of the October 1, 2009 treatment.

Further, the Veteran contends he was informed by someone in the VAMC network authorization office in a telephone call that the charges for his October 1, 2009 treatment at St. Peter's would be "taken care of," which the Veteran interpreted as meaning they would be paid by VA.  See December 2014 videoconference hearing.  However, the Board finds the evidence of record does not indicate that VA authorization was obtained within 72 hours after the Veteran's October 1, 2009 treatment at St. Peter's.  The Veteran's contemporaneous VA treatment records do not mention the Veteran informing VA of his October 1, 2009 treatment at St. Peter's.  Further, the VAMC's complete record regarding the claim indicates the first notification to VA of the October 1, 2009 treatment was the receipt of the records from St. Peter's in December 2009.  See March 2010 entry in the Clinical Tracking Record for the Veteran (claim created).  Accordingly, the Board finds VA authorization for the October 1, 2009 treatment at St. Peter's was not obtained within 72 hours.

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, 38 U.S.C.A. §§ 1725 and 1728.  VA has amended these regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  The Veteran's claim has been considered under the amended version of these regulations, which are more favorable to the Veteran because it liberalizes the law by mandating reimbursement and expanding the definition of emergency treatment. 

Under 38 U.S.C.A. § 1728, payment or reimbursement for qualifying emergency services provided is authorized for (a) service-connected conditions; (b) nonservice-connected conditions associated with and aggravating a service-connected disability; (c) any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or (d) any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.

The Veteran was not in receipt of a permanent and total disability rating, and the treatment was not provided in conjunction with a service-connected disability or a non-service connected disability which is associated with and aggravating a service-connected disability.  While the Veteran was undergoing rehabilitation for his right hip at the Elkhorn Clancy Health and Rehab Center, there is no indication in the record that this was pursuant to a vocational rehabilitation program under 38 U.S.C.A. § 3101.  As such, reimbursement is not available under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet App. 45, 49 (1998) (all requirements of 38 U.S.C.A. § 1728 must be met before payment may be authorized).

Under 38 U.S.C.A. § 1725, payment or reimbursement for qualifying emergency services provided is authorized for nonservice-connected conditions in non-VA facilities.  To be eligible for payment or reimbursement, the Veteran has to satisfy all of the criteria.  In part, the criteria require that the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The regulation indicates that this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002.

Here, the Board finds that the treatment received on October 1, 2009 at St. Peter's was not rendered in a medical emergency, and it cannot be reasonably argued that a prudent layperson would expect that a delay in seeking such treatment would have been hazardous to life or health.  As discussed above, the treatment note indicates at the time the Veteran presented to St. Peter's on October 1, 2009, his tachybrady syndrome associated with lithium toxicity was doing quite well following a reduction in his lithium dose, and the Veteran was concerned his recovery from his hip operation was not progressing quickly enough for him to be discharged in time to be moved to VA transitional housing.  The medical records do not indicate the Veteran was experiencing any acute, severe symptoms, or that he was concerned his medical condition at that time might threaten his life or health. 

The Veteran contends that his care at St. Peter's was an emergency because he passed out and was taken by ambulance to St. Peter's, where he woke up two days later.  See December 2014 videoconference hearing testimony; July 2013 notice of disagreement.  Although the Veteran is competent to report his medical history, the Board finds the contemporaneous records to be the most credible evidence as to the circumstances surrounding his treatment at St. Peter's on October 1, 2009.  The Veteran's VA treatment records indicate that in late September 2009, the Veteran was transferred from the Elkhorn nursing home to St. Peter's emergency room via ambulance due to an irregular heartbeat, and that testing in St. Peter's emergency room revealed bradycardia and an elevated lithium level.  The Veteran was then transferred to the VAMC.  See September 25, 2009 VA history and physical note; September 25, 2009 VA physician emergency department note.  However, after a few days at the VAMC the Veteran was discharged back to Elkhorn on September 29, 2009.  See September 29, 2009 VA nursing transfer summarization note; September 28, 2009 VA discharge plan.  The VA and private medical records do not indicate the Veteran passed out prior to his treatment at St. Peter's on October 1, 2009, or that he was transferred by ambulance to St. Peter's on that date.  The October 1, 2009 treatment note from St. Peter's gives no indication the Veteran had lost consciousness, and indicated the Veteran was doing well at that time, but he expressed concerned about the speed of his rehabilitation progress following his right hip surgery.  The Board finds the contemporaneous records to be the most credible evidence as to the circumstances regarding his treatment on October 1, 2009.. 

Payments or reimbursements for unauthorized medical expenses cover only specific factual scenarios, which are restricted to emergency services.  The Board is bound by the law and is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board finds the facts do not suggest that the October 1, 2009 care was a qualifying emergency service. 

Because all of the criteria listed under 38 U.S.C.A. § 1725 are required to be met, and the Veteran fails to meet one, the Board need not address whether any of the other requirements for such payment or reimbursement have been met.

Thus, the Board finds that the claim for payment of or reimbursement for unauthorized medical expenses incurred as a result of treatment received at St. Peter's Hospital in Helena, Montana on October 1, 2009 must be denied.

ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred as a result of treatment received at St. Peter's Hospital in Helena, Montana on October 1, 2009 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


